Title: To John Adams from Anonymous, 11 March 1800
From: Anonymous
To: Adams, John



Great & good Sir
Tuesday Noon March 11th. 1800

As people are often last to hear & know, what it concerns them most to know, I take the liberty of enclosing you an article from the Aurora relative to a business which has too much foundation in truth. The love I bear my country induces me to make this communication to you. There are many very powerful reasons why I should not address you, at present, under my legitimate Signature, but the information I give under that of a friend ought not to be neglected. The Truth is, Sir, that a cabal exists whose object is to have Mr Ellsworth elected President: Hamilton, Sedgwick, & Harper are at the Head of this intrigue, & Dayton, Wolcot, Pickering Hillhouse as others have embarked with great zeal in the project. This information I have from a Lady who is advised of every proceeding in this case. Hamilton says that you will not have a vote in N York in any event. Hillhouse & Wolcot have written hundreds of letters to Connecticut on this Subject, to their answers all say Ellsworth will supplant you. Harper McHenry and Carrol in maryland, will support Ellsworth with vigor. The more Southern federalists have been tampered with but they are warm in your behalf, & whatever federal votes may be given in the two Carolinas & Georgia will be for you. Gunn expects to be an Elector in Georgia & will support you. The picture I have drawn, Sir, is an alarming one but it is full of truth. Loving the government of my country most sincerely, & believing its administation more wise & happy under your guidance than under that of any other man. I could not dispense myself from making you this communication. I beg that it may be considered as for your information alone. As the faction go on you shall be advised of their measures. Your real friends hope you will not be alarmed by the plot which has been contrived against you & shrink from another election. The General opinion is however that Hamiltons command gives him the means of working against you most powerfully, & that if Knox, Lincoln, Lee or some other popular character was placed at the head of the army your Enemies would be greatly disconcerted. Sedgwick & Dayton are violent in their opposition to you, perhaps if they could be provided for, or some of their friends promoted, the storm which threatens us might be dispersed. Pains are taking to bring Strong of Massachusetts & Wadsworth of Connecticut into the Ellsworth party. With all this information I hope you & your friends will be able to defeat the Enemy: I say the Enemy, because I shall view all those who league against your re-election as the enemies of my country. I will do this from a sincere belief that in supporting Judge Ellsworth they will give an occasion  for bringing in Mr Jefferson. I pray you, Sir, to regard this communication as coming from one of your greatest admirers. The facts contained must not be disregarded. If their operation is not checked, your friends will be defeated at the approaching election. Wishing that your life may long be spared and that for many years you may continue in the high station you at present occupy & honor I remain great & good Sir
Your Sincere Friend.